*698OPINION OF THE COURT
Memorandum.
The order of the Appellate- Division should be affirmed.
Defendant’s plea of guilty operated as a waiver of his claim that he was entitled to have the indictment dismissed on the ground that the People were not ready for trial within the time prescribed by CPL 30.30 (People v Friscia, 51 NY2d 845). Accordingly, we have no occasion to consider the merits of this statutory “speedy trial” claim in the instant appeal. As to defendant’s claim that his conviction should be reversed because he was denied his constitutional right to a speedy trial, although this claim was not waived by his plea, we note only that defendant has not demonstrated a factual or legal basis for the claim (see People v Taranovich, 37 NY2d 442) and that, consequently, he is not entitled to the relief he seeks.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.